Title: To George Washington from Christian Febiger, 6 August 1782
From: Febiger, Christian
To: Washington, George


                  
                     Sir
                     Cumbd old Court house August 6th 1782
                  
                  In the Absence of General Muhlenberg, (whose ill state of Health obligd him to go to the Springs) Your Excellency will permit me to acknowledge the Receipt of both yours Favours of the 22nd ultimo.
                  I have written to Captn Irish the Comissary of military for a Duplicate of the Return mentiond and shall on Receipt transmitt it.
                  The Executive are takeing Measures to putt in Execution a Law passd the last Session of Assembly for recruiting the Virginia Lin;, But I am fearfull it will be very slow in its Operations.  I shall in the Generals Absence from time to time inform your Excellency of its Success.
                  on the 16th ultimo and the 1st instant I wrote the Secretary of War, representing the Situation of the Troops at this Post, particularly pointing out our destressfull Situation for want of Medicines & Cloathing, of the former we are totally destitute and the latter almost literally so.
                  You’ll please to permitt my solliciting your Excellencys Interference to procure as a Supply of those Articles.
                  The men that are here are well arm’d, and the moment we receive Cloathing can be putt on March whenever your Excellency shall please to direct it.  I have the honor to be with the greatest Veneration & Respect Your Excellencys Most obedient and most humble Servant
                  
                     Christian Febiger
                  
               